- EDGAR Database EXHIBIT 32: Rule 13a-14(b) Certification Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Mobile Presence Technologies, Inc. (the Company) certifies that: 1. The Quarterly Report on Form 10-QSB of the Company for the period ended March 31, 2009 (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 19, 2008 By: /s/ Timothy Lightman Timothy Lightman, Chief Executive Officer and Chief Financial Officer
